Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wille (US 5473805).
Regarding Claim 1, Wille discloses a fastening tool 1 configured to fasten a workpiece (not shown) via a fastener (not shown), the fastener having a pin and a cylindrical part (Col. 5, Lines 37-40, Note: Wille states the fasteners installed by his invention are like those as disclosed in patent EP 0116954), the fastening tool 1 comprising: a housing 2 extending in a front-rear direction of the fastening tool 1 along a specified driving axis (see figure 1); a fastener-abutment part 23 held by a front end portion of the housing 2 so as to be capable of abutting on the cylindrical part; a pin-gripping part 3 held to be movable in the front-rear direction along 
Regarding Claim 2, Wille discloses the rotary member 14, 15 and the motor body 5 are spaced apart from each other in the front-rear direction (See Figure 1).
Regarding Claim 4, Wille discloses the rotary member 14, 15 has a driven gear 14 formed on its outer periphery (See figure 1), the driving mechanism 12-16 further includes an intermediate shaft 13 configured to be rotationally driven along with rotation of the motor shaft 11 and having a driving gear 12 engaged with the driven gear 14, and the intermediate shaft 13 is arranged coaxially with the motor shaft 11 (Col. 5, Lines 55-67, Fig. 1).
Regarding Claim 5, Wille discloses the driving mechanism 12-16 is configured to fasten the workpiece via the fastener and break the pin at a small-diameter part for breakage (Col. 5, Lines 33-37), and the fastening tool 1 further comprises: a pintail passage 30 extending in the front-rear direction along the driving axis and configured to allow passage of a pintail separated by breakage of the pin; and a collection container 33 for the pintail removably attached to a rear end portion of the housing 2 and having an internal space communicating with a rear end of the pintail passage 30 (Col. 7, Lines 50-55, Figs. 1 and 2).
Regarding Claim 6, Wille discloses the collection container 33 is configured such that the driving axis and the rotation axis of the motor shaft 11 are located within a region occupied by the collection container 33 when viewed from the rear (See Figure 1).
Regarding Claim 7, Wille discloses the movable member 16 is formed as a hollow member having the pintail passage 30 (Col. 7, Lines 49-51), the fastening tool 1 further comprises a dustproof member 32 held by the rear end portion of the housing and held in 
Regarding Claim 9, Wille discloses the housing includes a rotary-member-holding part 27 supporting the rotary member 14, 15, and the fastening tool 1 further comprises an elastic member 28 disposed behind the rotary member 14, 15 and between the rotary member 14, 15 and the rotary-member-holding part 27 (Col. 7, Lines 29-36, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wille (US 5473805), in view of Hou (CN 205798316, herein referenced by the EPO English machine translation).
Regarding Claim 3, Wille does not explicitly disclose the rotary member and the motor are arranged to partially overlap with each other when viewed from the rear.
Hou discloses a fastening tool (see figure 1) configured to fasten a workpiece (not shown) via a fastener (not shown), the fastener having a pin and a cylindrical part (Page 3, Par. 
Regarding Claim 10, Wille discloses the housing 2 includes a rotary-member-holding part 27 supporting the rotary member 14, the fastening tool 1 further comprises: an 
Wille does not disclose and a position-detecting mechanism configured to detect that the pin gripping part is located in a specified reference position, or the driving mechanism is configured to move the pin-gripping part forward along the driving axis relative to the fastener-abutment part to be placed in a specified initial position based on a detection result of the detection device after the workpiece is fastened.
Hou discloses a fastening tool (see figure 1) configured to fasten a workpiece (not shown) via a fastener (not shown), the fastener having a pin and a cylindrical part (Page 3, Par. 7), the fastening tool 1 comprising: a housing (not labeled, see figure 2) extending in a front-rear direction of the fastening tool along a specified driving axis (see figure 2); a fastener-abutment part 1 held by a front end portion of the housing so as to be capable of abutting on the cylindrical part; a pin-gripping part 15 held to be movable in the front-rear direction along the driving axis relative to the fastener-abutment part 1 and configured to grip a portion of the pin (Page 3, Par. 7, Figs. 2, 3 and 5); a motor 31 housed in the housing (see figure 2) and including a motor body and a motor shaft 32; a driving mechanism 10 at least partially housed in the housing (see figure 1), and configured to be driven by power of the motor 31 and to move the pin-gripping part 15 rearward along the driving axis relative to the fastener-abutment .
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726